IN THE SUPREME COURT OF THE STATE OF DELAWARE

  TABITHA DAILEY,*                             §      No. 625, 2015
                                               §
           Petitioner Below,                   §      Court Below:
           Appellant,                          §
                                               §      Family Court of the
                                               §      State of Delaware, in and for
                  v.                           §      Kent County
                                               §
  JACK DAILEY,                                 §      File No. CK95-03609
                                               §      Case No. 14-30036
           Respondent Below,                   §
           Appellee.                           §


                                     Submitted: May 11, 2016
                                      Decided: May 18, 2016

  Before VALIHURA, VAUGHN and SEITZ, Justices.

                                             ORDER

           This 18th day of May 2016, the Court, having considered this matter on the oral

arguments and briefs of the parties, has concluded that the same should be affirmed on the

basis of and for the reasons assigned by the Family Court in its Order of October 22, 2015.

           NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Family Court be, and the same hereby is, AFFIRMED.

                                               BY THE COURT:

                                               /s/ Karen L. Valihura
                                                      Justice




  *
      The Court assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).